DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 2-20 are allowed.
As Per Claim 2, the claim An apparatus for facilitating an insertion of a wire surrounded by shielding into a solder sleeve so as to prevent a dislocation of the shielding during insertion, wherein the shielding is encapsulated by insulation and wherein the insulation has been scored near a distal end to define a removable slug, comprising: an end effector comprising: solder sleeve grippers, wherein the solder sleeve grippers are configured to move between at least a solder sleeve gripper open position and a solder sleeve gripper closed position configured to hold a solder sleeve; slug puller grippers, wherein the slug puller grippers are configured to move between at least a slug puller gripper open position and a slug puller gripper closed position configured to hold a portion of the removable slug, and wherein the solder sleeve grippers and the slug puller grippers are configured to move independently of each other; and a split funnel, wherein the end effector is configured to move to a location proximate the split funnel and the split funnel comprises: a first portion; and a second portion, wherein the first portion and the second portion are configured to move between at least a first position and a second position, wherein, in the first position, the first portion and the second portion define at least one opening configured to allow movement of the wire through the split funnel, guide insertion of the wire into the solder sleeve, and prevent movement of the solder sleeve though the split funnel, and wherein, in the second position, the first portion and the second portion are configured to allow movement of the solder sleeve through the split funnel.

Wollerman (US 6266870) and Koch (US 5083370) disclose all limitations of the invention except wherein the split funnel comprises: 
a first portion; and 
a second portion, wherein the first portion and the second portion are configured to move between at least a first position and a second position, wherein, in the first position, the first portion and the second portion define at least one opening configured to allow movement of the wire through the split funnel, guide insertion of the wire into the solder sleeve, and prevent movement of the solder sleeve though the split funnel, and wherein, in the second position, the first portion and the second portion are configured to allow movement of the solder sleeve through the split funnel.
Specifically, Wollerman does not reasonable teach that in a first position, the opening allows the movement of the wire while preventing the movement of the solder sleeve. As more explicitly shown in Figure 8, Wollerman does not provide a position where the wire is allowed to pass and not the solder sleeve, as both pass through the open barrel terminal 32. 
	Not only does the primary reference not teach the recited claim limitation(s), but also it would not have been obvious to one with ordinary skill in the art to make any sort of modification/combination to the reference in order to reach at the claimed invention to achieve the recited benefits. After completing a thorough search, the claim(s) and all dependent claims are deemed allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761        
                                                                                                                                                                                              
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        111221